Title: From George Washington to John Francis Mercer, 30 January 1783
From: Washington, George
To: Mercer, John Francis


                        
                            Sir,
                            Newburgh Jany 30th 1783.
                        
                        The last Post brought me your letter of the 10th Instt—and a former one handed me a line from Mr Lund
                            Washington informing me of your application for the Bonds, & other Securities taken at the Sale of Colo. Mercer’s
                            Estate; and of his suspending the delivery of them ’till he could hear from me. His reasons for so doing, I suppose, for I can suggest no others, were, not having heard from the Attorney
                            Gl (to whose care he knew I had committed this business) on the Subject—and because he had received
                            no Official notice of your having complied with the proviso in the Decretal Order.
                        By the returning Post, I desired him to give up the Bonds & other Securities; and Money if he had
                            any; together with a list of such Bonds as had been discharged, and his disposition of the Money agreeably to the Order of
                            the Court: And moreover, to allow you to take Copies of any Papers in my possession relative to this business; But, as the
                            Accounts & Memorandums had been reduced to Specialties, and the Decree did not require them of me, I directed him
                            not to part with these; lest, eventually, I might find occasion for them hereafter to elucidate any part of my transaction
                            of this business.
                        As I have no doubt of your being possessed of the Papers ere this, I have only to add, that Thirteen hundred
                            & Ninety two Dollars in Bills upon France, were exchanged at 35 for one by the advice of your Brother James Mercer
                            Esqr. & the produce of them placed in the Loan Office of Virginia. This money was sent to me by Mr Lund Washington at
                            the request of your Brother. This is the only money that ever came into my hands, except a few shillings at the Sale, for
                            trifles. My respects and best wishes are offered to your Brother. I am Sir, Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    